Title: To Thomas Jefferson from John Wayles Eppes, 19 March 1804
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir, 
            Edge-Hill March 19. 1804
          
          Knowing how anxious you would be as to Maria I have written you a few lines by every post since my arrival here—I find however from your letter of the 15. received this morning that only one of my letters has reached you. I am sorry I cannot say that I think Maria much better—She has been threatened within the last two days with a rising of her breast—She took before this scarcely any nourishment and now takes still less—This has thrown her back—I feel dreadfully apprehensive that the great debility under which she labours may terminate in some serious complaint—
          I think with you that after this attack it will not be safe for Maria to pass any time down the Country—For the offer you make us I return my thanks, and shall consider any little benefit to my affairs in the lower country from my presence, as not to be considered while Marias health can be restored by remaining here—
          accept for your health our warm wishes—Yours sincerely
          
            Jno: W: Eppes 
          
        